              EXHIBIT 1-A




Case 6:19-cv-00075-NKM Document 1-1 Filed 11/06/19 Page 1 of 2 Pageid#: 9
                                                                             BUCKINGHAM COUNTY, VIRGINIA




Case 6:19-cv-00075-NKM Document 1-1 Filed 11/06/19 Page 2 of 2 Pageid#: 10
                                                                                      Unknown Parcel "09-17.5"


                                                                                0                     820         1,640 ft
                                                                             www.interactiveGIS.com         Printed 10/25/2019
